Citation Nr: 0706955	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  04-26 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability evaluation greater than 30 
percent for residuals of a shell fragment wound (SFW) to the 
right side of the neck (hereinafter "muscle disability").  

2.  Entitlement to a compensable disability evaluation for a 
tender neck scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel



INTRODUCTION

The veteran had active service from April 1965 to March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  


FINDINGS OF FACT

1.  The veteran is currently assigned the maximum available 
evaluation for his muscle disability.  

2.  The veteran's scar on his neck is tender to palpation.


CONCLUSIONS OF LAW

1.  The criteria for a higher rating for a muscle disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.73, Diagnostic Codes (DC) 5322, 
5323 (2006).

2.  The criteria for a compensable rating for a neck scar 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.118, DC 7804 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected muscle disability, currently rated 
by analogy as 30 percent disabling under DC 5322-5323, Muscle 
Group XXII (rotary and forward movements of the head; 
respiration; deglutition) and Muscle Group XXIII (movements 
of the head; fixation of shoulder movements).  38 C.F.R. 
§ 4.73.  The veteran currently has the maximum available 
disability evaluation under DCs 5322 and 5323.  

The Board has considered other DCs, however, the Board can 
not take the disability that provides the basis for the 30 
percent evaluation and use it under another DC to give the 
veteran another evaluation under another DC.  Under 38 C.F.R. 
§ 4.14, the evaluation of the same disability under various 
diagnoses, referred to as "pyramiding," is to be avoided.  
As noted specifically within this section, disabilities from 
injuries to the muscles may overlap to a great extent.  Both 
the use of manifestations not resulting from a service-
connected disease or injury in establishing the service-
connected evaluation and (more importantly within the facts 
of this case) the evaluation of the same manifestation under 
different diagnoses is to be avoided.  Id.  

Additionally, the Board finds no reason to refer the case to 
the Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Importantly, the veteran is currently 
receiving a total disability evaluation (100%).

Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to a rating greater than 30 
percent for a muscle disability.  38 C.F.R. § 4.3.  

The Board notes that there is evidence of a superficial scar 
on the veteran's neck that is part of his residuals of a SFW 
to that area.  The veteran's September 2002 VA scars 
examination shows that he has a scar from his SFW that is 
tender to palpation.  

Generally, all disabilities, including those arising from a 
single disease entity, are rated separately with the 
resulting ratings being combined.  38 C.F.R. § 4.25 (2006).  
As noted above, pyramiding, that is the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities under 38 
C.F.R. § 4.14.  However, it is possible for a veteran to have 
separate and distinct manifestations from the same injury 
which would permit rating under several diagnostic codes.  
The critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) 
(where a veteran with a service-connected facial injury 
sought an increased rating, the veteran's disability was to 
be properly assigned compensable ratings under separate codes 
for disfigurement, tender and painful scars and muscle 
injury).  Thus, a veteran may not be compensated twice for 
the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  See Brady v. Brown, 4 Vet. App. 203, 206 
(1993) (interpreting 38 U.S.C.A. § 1155). This would result 
in pyramiding, which is contrary to the provisions of 38 
C.F.R. 
§ 4.14.  

The Board finds that DC 7804, superficial scars that are 
painful on examination, is the most applicable DC for the 
veteran's scar.  DC 7800 does not apply because the veteran's 
scar does not meet the criteria of the lowest available 
rating, as his scar does not meet any of the characteristics 
of disfigurement.  As his scar is located on his neck, DCs 
7801 and 7802 do not apply because they pertain to scars 
other than the head, face, or neck.  DC 7803 does not apply 
because the scar is not unstable.  DC 7805 does not apply 
because limitation of motion is incorporated into the rating 
of the veteran's muscle disability and to rate under DC 7805, 
other scars, would constitute pyramiding because DC 7805 
instructs the rater to rate on limitation of function of the 
affected part.  38 C.F.R. §§ 4.14, 4.118.  

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2005), including, effective August 30, 2002, the 
rating criteria for evaluating skin disorders, such as neck 
scar.  See 67 Fed. Reg. 49,590-49,599 (July 31, 2002).  
Therefore, the Board will evaluate the veteran's claim under 
both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations.  However, the VA's 
Office of General Counsel determined in an opinion that the 
amended rating criteria, if favorable to the claim, can be 
applied only for periods from and after the effective date of 
the regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOGCPREC 3-00 (Apr. 10, 2000).  

The RO did not address the previous and amended criteria for 
DC 7804.  However, this is not prejudicial to the veteran 
because the Board is granting the highest available 
compensable evaluation under DC 7804.  Bernard v. Brown, 4. 
Vet. App. 384, 392-94 (1993).  This issue is also clearly 
associated with the current claim regarding the SFW to the 
right side of the neck

Under the current DC 7804, a 10 percent evaluation is 
warranted when the scar is superficial and painful on 
examination.  38 C.F.R. § 4.118 (2006).  Under the pervious 
criteria, a 10 percent evaluation is warranted when the scar 
is superficial, tender, and painful on objective 
demonstration.  38 C.F.R. § 4.118 (2002).  A 10 percent 
evaluation is the highest available rating under both the 
previous and amended criteria.  The amended criteria are more 
liberal than the previous criteria, and are more favorable to 
the veteran in this case.  

The medical evidence of record shows that the veteran's 
service-connected muscle disability is manifested by 
continued complaints of neck muscle pain and pain radiation 
down his right arm, objective evidence of limitation of 
motion of the neck, and muscle tenderness.  His painful scar 
is not part of the rating for his muscle disability. To rate 
the muscle disability and the scar separately would not 
result in pyramiding.  38 C.F.R. § 4.14.  The Board finds 
that the preponderance of the evidence is in favor of a 
compensable rating for the veteran's neck scar.  38 U.S.C.A. 
§ 5107(b).  The appeal, to this extent, is granted.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in June 2002, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The June 2002 VCAA 
letter does not specifically ask the veteran to provide any 
evidence in his possession that pertains to the claim. Id. at 
120-21.  However, the August 2004 VCAA follow up letter did 
make the specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
June 2002 VCAA letter is non-prejudicial, harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this case to the RO for additional 
development.  Simply stated, based on the notice already 
provided to the veteran cited above, a further amended notice 
to the veteran would not provide a basis to grant the 
veteran's claim for an increased evaluation for a muscle 
disability.  With regards to the award of a compensable 
evaluation for a neck scar, the RO will be responsible for 
addressing any notice defect with respect to the effective 
date element when effectuating the award.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  
ORDER

A disability evaluation greater than 30 percent for a muscle 
disability is denied.  

A 10 percent disability evaluation for a neck scar is 
granted.  


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


